Citation Nr: 1737001	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to May 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's hearing loss is at least as likely as not related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The Veteran contends that he suffers hearing loss as a result of noise exposure during service.  During his March 2017 Board hearing, the Veteran testified that he worked on the range as an instructor.  The Veteran also worked as part of an infantry unit and was recondo qualified, i.e., worked shooting in extremely closed quarters, tunnels, and small buildings.  However, wearing hearing protection was not always practical.    

The first element of Shedden is met.  The Veteran has current bilateral hearing loss for VA purposes.  See March 2017 Medical Treatment Record-Non-Government Facily.  

The Veteran has established in-service noise exposure, the second element of service connection.  He testified at the March 2017 Board hearing that the onset of his hearing loss was during service.  He stated that he was around cannons and artillery noise, and it was not always practical to wear hearing protection.  Based on his military occupational specialty (MOS) as a weapons instructor and range qualifications, an MOS with a high probability for exposure to loud noise, he satisfies the second element of service connection.  The sole issue is whether there is a causal relationship between the two. 

Here, the Board finds that the Veteran's current hearing loss is related to his active duty service; therefore, the third element of Shedden is met.

The Veteran's service treatment records (STRs) do not include treatments, complaints, or diagnosis related to hearing loss.  During his March 2017 Board hearing, the Veteran testified that he did not have a separation examination.  In a November 2008 VA Memo, the VA made a formal finding of unavailability of complete service treatment records.  

In April 2012, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran stated that, during his time in the service, he worked in infantry, recon, as a Military Police instructor, and as a range master.  After he left service, the Veteran worked as a high voltage splicer for Florida Power & Light, was a truck driver and/or driver.  The examiner noted that the Veteran was a competitive shooter; however, he wore hearing protection.  The examiner performed the hearing test but found the results to be unreliable.  

In June 2013, the Veteran was afforded another VA.  The examiner reviewed the claims file and performed an in-person examination.  The examiner noted that the test results were invalid for hearing purposes. 

In March 2017, the Veteran submitted a private audiological report.  The audiologist solicited a brief history from the Veteran and performed an in-person examination.   The audiological testing revealed decibel level readings of 25, 25, 30, 30, and 30 in the right ear and 30, 30, 35, 40, and 50 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Using Maryland CNC standards, the audiologist found the Veteran's speech recognition in the right ear was 88 percent and 92 percent in the left ear.  The examiner stated that the test results indicated significant bilateral, noise induced, sensorineural hearing loss.  The examiner concluded that the Veteran's hearing loss was more likely than not a result of his military service. 

The Board notes that the Veteran is competent to describe being exposed to loud noises and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board finds the March 2017 private audiological opinion to be persuasive regarding the potential link between the Veteran's current hearing loss and his in-service noise exposure.  The audiologist performed an in-person examination and administered the test using the required Maryland CNC standards.    

The Board also finds that the Veteran's lay statements regarding exposure to noise in-service and loss of hearing in service to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.  Considering the Veteran's credible reports of in-service noise exposure along with his MOS, as well as the positive nexus opinion from the March 2017 private audiologist, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss is related to his in-service noise exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for hearing loss is warranted.


ORDER

Service connection for hearing loss disability is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


